Mr. Justice Paxson
delivered the opinion of the court,
The plaintiffs having demurred to the return made by the defendants to the writ of alternative mandamus we must regard all the facts properly pleaded in said return as admitted. It appears that at a special meeting of the board of directors of the school district of the borough of Muncy, held at about six o’clock on the afternoon of Saturday, September 13th 1873, the draft of Pomeroy Bros., of Troy, Pa., dated September 10th 1873, on Messrs. Jay Cooke & Co., of Philadelphia, for $1100 was presented. The draft was to the order of “ School Board, Muncy, Pa.,” and it was represented to the board that the plaintiffs desired bonds of the school district issued to them for the amount of said draft, in proportion to the amounts respectively contributed by them to the purchase of said draft; whereupon it was ordered that bonds be issued to the plaintiffs upon the payment of said draft; and to date from said payment. This is the averment of the return, and it is corroborated by the minutes of the board, which state that the bonds were “to date from payment of said draft.” We cannot infer in *470the face of this return, and the minutes referred to, that the board accepted the draft as cash; their power to do so may well be questioned. The Act of Assembly authorizing them to borrow money and issue bonds therefor on the credit of the district would hardly authorize them to purchase drafts or commercial paper and issue the bonds of the school district in payment therefor. It would be an extremely dangerous doctrine-to hold that municipal officers authorized by an Act of Assembly to borrow money upon the credit of the municipality, could issue the bonds of such municipality for anything but money.
The return then goes on to aver that the treasurer of said board was not present at the meeting referred to, but was absent from his residence until the latter part of Tuesday, the- 16th of September, and had no deputy or clerk to whom said draft could be delivered on Monday or Tuesday; that the draft was delivered to the treasurer on Tuesday evening, September 16th ; that the said treasurer endorsed it the-same evening, and by the mail of next morning, September 17th, forwarded it to the Watsontown Bank, in which he kept his account, for collection; that the said bank forwarded the draft in the usual manner and without delay to its correspondents in Philadelphia. There appears to have been some delay in the mail between Muncy and the Watsontown Bank, as the draft reached the latter by the evening mail going north, about six o’clock P. M., of the 18th. Oñ the 20th of September, the draft was presented at the banking house of Jay Cooke & Co., at Phil-. adelphia and protested for non-payment. That firm failed on the 18th of September. Troy, Bradford county, where the draft was dated, is sixty-five miles north of Muncy; Watsontown is eleven miles by rail from Muncy, and one hundred and eighty miles by rail from Philadelphia, while Muncy is one hundred and ninety-one miles by rail from Philadelphia. These are substantially the facts, briefly stated, upon which the defendants resist the right of the plaintiffs to call upon them to' issue the bonds of the school district for the amount of the draft. The court below held them insufficient and entered judgment for the plaintiffs upon the demurrer. We regard this ruling as error.
It could only be sustained on the ground of laches on the part of the defendants in presenting the draft for payment. But was there such laches as to charge them with the loss of the draft ? The holder of a draft or bill is entitled to a reasonable time to present it. “ What is reasonable time will depend upon circumstances, and in many cases, upon the time, the mode, and the place of receiving the check, and upon the relations of the parties between whom the question arises Story on Prom. Notes, § 493. A delay caused solely by the neglect of a post-office official will be excused: Schofield v. Bayard, 3 Wend. 488 ; Allen v. Suydam, 20 Id. 321. In the National Newark Banking Company v. The Second National *471Bank of Erie, 13 P. F. Smith 404, a draft on New York was purchased by Judson at Erie, Pa., on the 17th of March. On the 19th he left Erie for home, stopping at a number of places to attend to his business as a travelling agent, and arriving at his residence at Newark, N. J., on the 26th of the same month. On the 27th he sold the draft to the Newark Bank, by whom it was presented on the 28th; payment was refused, and it was protested. It was held that under the circumstances the draft was presented within a reasonable time. In the present case the draft was drawn on the 10th and presented on the 20th. It did not come into the hands of the defendants until the 13th. It was payable to the order of the “ School Board of Muncy.” It must have been known to the drawers and the plaintiffs that such a draft was liable to be delayed. The fact that it required the endorsement of a board of school directors, which had to be convened, and then take action upon the draft, was suggestive of delay. Then there was further delay between Muncy and Watsontown by reason of the mails. This is ground of excuse as we have seen. In point of fact the draft did not reach Watsontown until the evening of the day upon which the drawees failed. The treasurer had a right to send it forward for collection through his bank. It is the usual and proper mode of transacting such business. Then the absence of the treasurer on Monday and Tuesday was an unavoidable accident, and necessarily delayed the transmission of the draft. As treasurer, he was the proper person to receive and forward it. The board had nothing to do with receiving or handling the money. We are unable to see any laches on the part of the defendants, or any delay that was unreasonable in the case of a draft received under the circumstances and for the purposes shown to exist in this case. The facts being ascertained it is for the court to decide what is reasonable time, as a question of law: Story, §§ 155-6. We think the defendants were entitled to judgment upon the demurrer.
We have decided this case upon the merits. We are not free from doubt as to whether the writ of mandamus was the proper remedy. We do not propose to discuss this question, and refer to it to avoid misapprehension hereafter.
The judgment is reversed, and judgment is now entered for the defendants below iipon the demurrer.